



FIRST AMENDMENT TO THE
GRAPHIC PACKAGING HOLDING COMPANY
2014 OMNIBUS STOCK AND INCENTIVE COMPENSATION PLAN




THIS FIRST AMENDMENT (this “Amendment”) to the Graphic Packaging Holding Company
2014 Omnibus Stock and Incentive Compensation Plan (the “ 2014 Plan”), is
effective as of January 1, 2017.


The Compensation and Benefits Committee of the Board of Directors of Graphic
Packaging Holding Company (the “Company”) has determined that it is in the best
interests of the Company and its stockholders to amend the 2014 Plan to provide
that the Company may satisfy any tax withholding requirements relating to equity
awards granted under the 2014 Plan by withholding from such awards shares of
common stock having a fair market value equal to the maximum individual
statutory rate.


1.    The 2014 Plan is hereby amended by deleting Section 20.2 in its entirety
and replacing it with the following:


“20.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of an Award
granted hereunder, unless otherwise determined by the Committee at the time the
Award is granted or thereafter, the Company may satisfy the tax withholding
requirement, in whole or in part, by withholding Shares having a Fair Market
Value on the date the tax is to be determined equal to the amount required to be
withheld in accordance with applicable tax requirements (up to the maximum
individual statutory rate in the applicable jurisdiction as may be permitted
under then-current accounting principles to qualify for equity classification).”


2.    The 2014 Plan is hereby amended by deleting third sentence of Section 4.2
and replacing it with the following:


“Moreover, if the Exercise Price of any Option granted under the Plan or the tax
withholding requirements with respect to an Award granted under the Plan (other
than with respect to a grant of Restricted Stock or other Award pursuant to
which Shares are actually issued to the Participant on the grant date) are
satisfied through a net settlement or by tendering Shares to the Company (by
either actual delivery or by attestation), or if a SAR is exercised, only the
number of Shares issued, net of the Shares withheld or tendered, if any, will be
deemed delivered for purposes of determining the maximum number of Shares
available for issuance under the Plan.”


3.    Except as expressly amended hereby, the terms of the 2014 Plan shall be
and remain unchanged and the 2014 Plan as amended hereby shall remain in full
force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative.




GRAPHIC PACKAGING HOLDING COMPANY


By:     /s/ Carla J. Chaney            
Carla J. Chaney
Senior Vice President, Human Resources


